EXAMINER'S COMMENT/AMENDMENT

This supplemental Notice of Allowability is to address an omission in the Examiner’s Amendment of claim 40, as set forth in paragraph 3 of the Notice of Allowance mailed on 8/17/22. The omission was brought to Examiner’s attention by Applicant’s attorney, Mr. Jason Budd, during a telephone interview dated 8/26/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Mr. Jason Budd on 8/11/22 and 8/26/22.
The application has been amended as follows: 
•	In claim 40, replace lines 2 and 3 with the following:
“one or more polymers, at least one peroxide, and at least one adhesion promoter,
wherein, the one or more polymers comprises at least 50% by weight of a polyurethane lacking”.

The Examiner’s Amendment of claim 38 as presented in paragraph 3 of the Notice of Allowance mailed on 8/17/22 is incorporated herein by reference.

Claims 38-57 are allowed. The Examiner’s Statement of Reasons for Allowance as presented in paragraph 4 of the Notice of Allowance mailed on 8/17/22 are incorporated herein by reference.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762